 Case 1:21-cv-22577-DPG Document 1-2 Entered on FLSD Docket 07/20/2021 Page 1 of 3


AO 440(Rev.06/12) Summonsi
                         naCivilAction

                               U NITED STATES D ISTRICT C OURT
                                                        forthe
                                            SouthernDistrictofFlorida Z+
  Chris SevierEsq.,De Facto Attorneys General,
 JohnGunterJr.,SpecialForcesOfLiberty,Pastor
        Rich Penkoski,W arriors ForChrist,
      Deb Mam ell,SpecialForces OfLiberty

                       Plaint#ls)
                                                                 CivilActionN o.
        F L:G DA Q KIlrED X ATKS
          % F #% uEy Jp@r/fR & DliR lx

                      Defendantls)

                                         SUM M ONS IN A CW IL ACTIO N

To:(De#ndant'
            snameandaddress)

                                99 NE 4th St,Miami,FL 33132




        A lawsuithasbeen filed againstyou.

        W ithin 21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
aretheUnited StatesoraUnited Statesagency,oran officeroremployee oftheUnited Statesdescribed in Fed. R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure. Theanswerormotionm ustbe served ontheplaintifforplaintiffsattorney,
whosename and addressare:

                                ChristopherSevierEsq.
                                195 NW 103rd Strreet
                                Miami,FL 33150


        Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
Youalso mustfileyouranswerormotion with thecourt.


                                                                   CLERK OF COURT



                                                                             Si
                                                                              gnatureofclerkorDeput
                                                                                                  yClerk
 Case 1:21-cv-22577-DPG Document 1-2 Entered on FLSD Docket 07/20/2021 Page 2 of 3


AO 440(Rev.06/12)SummonsinaCivilAction

                                U NITED STATES D ISTRICT C OURT
                                                        forthe
                                            SouthernDistrictofFlorida Z+
  Chri
     s SevierEsq.,De Facto AttorneysGeneral,
 John GunterJr.,SpecialForces OfLiberty,Pastor
       Rich Penkoski,W arriors ForChrist,
      Deb Mam ell,SpecialForces OfLiberty

                       Plaintigls)
                           v.                                    CivilAction No.
  Ron Desantis,in his officialcapacityas Governor




                                         SUM M ONS IN A CW IL ACTION

To:(Defendant'
             snameandaddress)

                                400 S Monroe StTallahassee FL 32399




        A lawsuithmsbeen filed againstyou.

        W ithin21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
are theUnited Statesora United Statesagency,oran officeroremployeeofthe United Statesdescribed in Fed. R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
the FederalRulesofCivilProcedure.The answerormotion mustbeserved on the plaintifforplaintiffsattorney,
whose nameand addressare:

                                ChristopherSevierEsq.
                                195 NW 103rd Strreet
                                M iam i,FL 33150


        Ifyoufailtorespond,judgmentbydefaultwillbeentered againstyouforthereliefdemandedinthecomplaint.
You also mustfileyouranswerorm otion with thecourt.


                                                                   CLFAS OF CO URT



                                                                            SignatureofclerkorDerl
                                                                                                 zl Clerk
 Case 1:21-cv-22577-DPG Document 1-2 Entered on FLSD Docket 07/20/2021 Page 3 of 3


A0 440(Rev.06/12) SummonsinaCivilAction

                                 U NITED STATES D ISTRICT COURT
                                                         forthe
                                            SouthernDistrictofFlorida Z+
  ChrisSevierEsq.,De Facto Attorneys General,
 John GunterJr.,SpecialForces OfLiberty,Pastor
       Rich Penkoski,W arriors ForChrist,
      Deb Mam ell,SpecialForcesOfLiberty

                       l3laint#(s)
                           A?.                                    CivilActionNo.
  Merrick Garland,in his capaci
                              ty as United States
                 Attorney General




                                          SUM M ONS IN A CW IL ACTION

To:(Defendant'
             snameandaddress)

                                 950 Pennsylvania Avenue,NW W ashington,DC 20530-0001




        A lawsuithasbeen tiled againstyou.

        Within21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
arethe United StatesoraUnited Statesagency,oran officeroremployee oftheUnlted Statesdescribed in Fed. R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffan answertotheattached complaintoramotion underRulel2of
theFederalRulesofCivilProcedure. Theanswerormotion m ustbe served ontheplaintifforplaintiffsattom ey,
whosename and addressare:

                                 ChristopherSevierEsq.
                                 195 NW 103rd Strreet
                                 Miami,FL 33150

        Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
You also musttileyouranswerormotionwith thecourt.


                                                                    CLfM OF COURT


Date:
                                                                             SignatureofclerkorDeputyClerk
